Name: Commission Regulation (EC) No 2011/96 of 21 October 1996 fixing the intervention price of olive oil for the 1996/97 marketing year at a reduced level to take account of the overrun of the maximum guaranteed quantity during the 1994/95 and 1995/96 marketing years
 Type: Regulation
 Subject Matter: prices;  marketing;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 22. 10 . 96 I EN Official Journal of the European Communities No L 269/7 COMMISSION REGULATION (EC) No 2011 /96 of 21 October 1996 fixing the intervention price of olive oil for the 1996/97 marketing year at a reduced level to take account of the overrun of the maximum guaranteed quantity during the 1994/95 and 1995/96 marketing years tonnes, estimated olive oil production is fixed at 1 417 200 tonnes; whereas, pursuant to the abovemen ­ tioned Article 4a, the intervention price for the 1996/97 marketing year should be reduced in proportion to the extent that estimated production for the 1995/96 marketing year exceeds the abovementioned maximum guaranteed quantity, Whereas, however, such reductions may not exeed 3 % ; Whereas the intervention price fixed for the 1996/97 marketing year by Regulation (EC) No 1583/96 must therefore be reduced by 3 % , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 1581 /96 (2), and in parti ­ cular Article 4a thereof, Whereas Council Regulation (EC) No 1 583/96 (3) fixes , for the 1996/97 marketing year, the intervention price for olive oil ; Whereas Article 4a of Regulation No 136/66/EEC extends the system of maximum guaranteed quantities to the intervention price for olive oil ; whereas, for the 1994/95 marketing year, for which the maximum guaran ­ teed quantity was fixed at 1 350 000 tonnes, the estimated production of olive oil was fixed at 1 408 023 tonnes, while final production for the same marketing year was established as 1 463 228 tonnes; whereas, pursuant to the second indent of the abovementioned Article 4a, the intervention price for the 1996/97 marketing year should be reduced in proportion to the difference between the extents to which the final and estimated production in the 1994/95 marketing year exceeded the abovemen ­ tioned maximum guaranteed quantity; Whereas, for the 1995/96 marketing year, for which the maximum guaranteed quantity is fixed at 1 350 000 HAS ADOPTED THIS REGULATION: Article 1 The intervention price for olive oil for the 1996/97 marketing year shall be ECU 180,58/ 100 kg. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 206, 16 . 8 . 1996, p. 11 . P) OJ No L 206, 16. 8 . 1996, p. 14.